In our original opinion there is copied paragraph thirteen of the charge which was an instruction regarding self-defense based upon threats in connection with which the *Page 254 
jury was told that if they "believed" the killing occurred under the circumstances therein described, or had a "reasonable doubt thereof" to acquit. Paragraph eleven of the charge submitted the issue of self-defense independent of threats wherein the jury was required to believe that if it reasonably appeared to appellant, viewed from his standpoint, that deceased was making, or about to make, an attack from which appellant reasonably feared death or serious bodily injury, and killed under such circumstances, the jury should acquit, but in this connection the court omitted to tell the jury if they had a reasonable doubt whether the killing occurred under such circumstances they should acquit. This omission was called to the court's attention by paragraph three of appellant's written objections to the instructions; in addition to this two special charges were requested on the issue of self-defense in connection with each of which reasonable doubt was embraced.
In his motion for rehearing appellant insists that our original opinion, in not holding the omission referred to as erroneous, is out of harmony with Regittano's case, 96 Tex. Crim. 477,257 S.W. 906. In the original opinion in that case it was recognized that there did exist a conflict in our own authorities upon the subject brought about by apparently conflicting opinions many years ago in Powell v. State, 28 Tex. Cr. App. 398, 13 S.W. 599, and Johnson v. State, 29 Tex. Cr. App. 150, 15 S.W. 647. In the Regittano case Presiding Judge Morrow reviewed many authorities and undertook to clearly state the views of this court upon the subject in the following language:
"It is believed, however, that where as in the instant case, the defensive theory is an affirmative one — that is, where the connection of the accused with the homicide is conceded and justified by affirmative testimony given by the accused — when the matter is properly presented in the trial court, there should be embodied in the charge submitting his defense the information to the jury that, if they believe the affirmative defensive facts or have a reasonable doubt of their truth, an acquittal should result."
In the present case it was conceded that appellant killed deceased; he attempted to justify the act by affirmative testimony that he did the killing in self-defense. Under the facts this case is brought squarely within the principle announced in the Regittano case, which has since been followed in Garcia v. State, 101 Tex.Crim. R., 275 S.W. 1005; Hathcock v. State, 103 Tex.Crim. R., *Page 255 281 S.W. 859; Tucker v. State, 103 Tex.Crim. R., 281 S.W. 869; Ford v. State, 105 Tex.Crim. R., 285 S.W. 614; Thompson v. State, 105 Tex.Crim. R., 288 S.W. 464. A charge in form as here criticized was condemned in Castro v. State, 66 Tex. Crim. 282,146 S.W. 553, in which fourteen prior cases are cited as supporting the holding. There is nothing in Boaz v. State,89 Tex. Crim. 515, 231 S.W. 790, out of harmony with the Regittano case. In neither of the cases was there specific written objection to the omission of "reasonable doubt" in connection with the submission of the affirmative defensive issue, in the absence of which objection it was held that under the statute (now Art. 666 Cow. C. P.) no reversal would follow.
In submitting an affirmative defensive issue much confusion could be avoided if it was always clearly kept in mind that under our law an accused has the presumption of innocence with him, and where he relies on an affirmative defensive fact to defeat a prosecution it is only necessary that the evidence raise in the mind of the jury a "reasonable doubt" as to the truth of the defensive fact which is inconsistent with guilt. This principle was recognized in Simpson v. State, 93 Tex. Crim. 303,247 S.W. 548. There the defense to a prosecution for rape was a claim that the female who was over fifteen years of age was of previous unchaste character. In submitting the issue the court omitted to tell the jury to acquit if they had a reasonable doubt as to whether prosecutrix was a chaste female. Judge Lattimore, writing for the court, very clearly said:
"If said matter be made an issue, we do not believe any greater burden rests upon the accused in making out such defense, than to present testimony sufficient to raise in the minds of the jury a reasonable doubt as to the previous chaste character of such female," and further said, "* * * we also believe that the refusal of the court upon request to instruct the jury that they could not convict the appellant if they had a reasonable doubt from the evidence as to the previous chaste character of said female was error, and such error as calls for a reversal of this case."
After further deliberation over the matter we incline to the view that appellant is correct in his position that our original opinion in the particular discussed is not in accord with the Regittano case (supra) and the great weight of our own authorities. (See last paragraph on page 5, Branch's Ann. Tex. P. C. for authorities.) *Page 256 
Appellant further insists that the use by the court in the charge quoted in our original opinion of the expression "if you believe from the evidence that at the time of the homicide the deceased by some act or conduct on his part then done or demonstration made, or words spoken, if any, manifested an intention to execute such threat or threats," was erroneous as permitting the jury to determine whether deceased manifested an intention to execute the threats, whereas they should have been directed to determine whether from any acts or words coupled with the acts of deceased it reasonably appeared to appellant, viewed from his standpoint, that deceased was about to carry the threats into execution. (Dunne v. State, 98 Tex.Crim. R.,263 S.W. 608, and authorities therein cited.) If the charge quoted could be construed as insisted upon by appellant it would be erroneous, but regarded in its entirety we think such construction doubtful. However, attention is called to the matter so that in the event of another trial the objectionable phraseology may be eliminated.
For the reasons first discussed, the motion for rehearing is granted, the judgment of affirmance is set aside, and the judgment is now reversed and the cause remanded.
Reversed and remanded.